Townley, J. (dissenting.)
There is no conflict between the provisions of the Civil Service Law, section 22, which protects veterans from discharge without cause, and the provisions of the Election *78Law, section 36, that the board of elections may appoint and at pleasure remove voting machine custodians. The two sections should be read together and the provision regarding veterans’ preference provided by the Constitution (Art. V, § 6) and given force and effect by legislative acts thereunder should not be repealed by implication.
In Matter of Seeley v. Stevens (190 N. Y. 158) the Court of Appeals considered a case in which the Superintendent of Public Works had power to suspend and remove the incumbents of the position of superintendent of repairs of a section of the State canals. In that case the power to remove without reference to any charges was embodied not in a statute but in the Constitution. A statute (Laws of 1899, chap. 370, § 21) provided that veterans could not be removed except for incompetency or misconduct shown after a hearing upon due notice upon stated charges. The Constitution, article V, section 9, corresponding to the present article V, section 6, was also in force. The court said: “ We have in this case two constitutional provisions and a statute passed in pursuance thereof. We are required to give effect to all and such a construction, if possible, that all may operate harmoniously. In order to nullify the statute we must be able to say that it is so repugnant to and in conflict with the Constitution that the two enactments cannot stand or be reconciled in any reasonable way. One section of the Constitution gives to the superintendent power to appoint and remove. Another that veterans shall have preference in all appointments, which this court has held to mean not only a mere preference in appointments, but also the right to be retained in the service except for misconduct and incompetency to be declared and found upon written charges after a hearing. (Matter of Stutzbach v. Coler, 168 N. Y. 416.] And finally we have a statute which declares the same principle that this court has held to be embodied in the Constitution in regard to veterans. I am unable to discover the slightest conflict in these several provisions, and, hence, the statute should be given full force and effect.” The case cited was even stronger in appellants’ favor than the instant case because there the supposed absolute right to remove was claimed by constitutional grant and not by statutory authority.
An incumbent of the position of custodian if he is a veteran should not, even though in an exempt position, be discharged without notice and hearing for cause. Such a holding does not prevent the election board from freely declaring vacated the positions of custodians who are members of any party which ceased to be one of the two dominant parties at the last gubernatorial *79election. A hearing on notice to a veteran in such a case would, of course, be a mere formality. In that case the condition of eligibility, namely, membership in one of the dominant parties would no longer be fulfilled by the incumbent and on notice removal would be proper.
The order should be affirmed.
Glennon, J., concurs.
Order reversed, with twenty dollars costs and disbursements, and the petition dismissed.